Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James O’Sullivan conducted on June 23, 2021.
The application has been amended as follows.

In claims:

Claim 1, the third line from the bottom of the claim: changed “turned on” to --turn on--; and
Claim 5, line 17: changed “is configured” to --are configured--.

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance.
With respect to independent claim 1, the prior art of record, singularly or in combination, does not disclose the claimed combination of components, wherein a bias signal is received by a control terminal of the first current source transistor, a control terminal of the second current source transistor, a control terminal of the first transistor, and a control terminal of the second transistor, such that the bias signal is configured to constantly turn on the first current source transistor, the second current source transistor, the first transistor, and the second transistor.
With respect to independent claim 5, the prior art of record, singularly or in combination, does not disclose the claimed combination of components, wherein the first current source transistor and the second current source transistor are configured to be constantly turned on according to the bias signal, wherein a sum of the first compensation current drained by the first transistor and the second compensation current drained by the first transistor and the second transistor is substantially the same as a second bias current provided from the second current source transistor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG KIM/
Primary Examiner, Art Unit 2842